EXHIBIT 99.1 PRESS RELEASE Banro and Banro Group (Barbados) Limited Declare Dividends Payable on Series A Preference Shares of Banro and Preferred Shares of Banro Group (Barbados) Limited Toronto, Canada – June 19, 2013 – Banro Corporation (“Banro” or the “Company”) (NYSE MKT – “BAA”; TSX – “BAA”) hereby notifies holders of Series A Preference Shares of Banro (“Banro Series A Shares”) and holders of Preferred Shares of Banro Group (Barbados) Limited (“Barbados Preferred Shares”) that further to the Company’s press release of June 14, 2013, the board of directors of each of Banro and Banro Group (Barbados) Limited has authorized and declared a dividend payable of US$0.53 per Banro Series A Share and Barbados Preferred Share. The dividend is payable to holders of record of Banro Series A Shares and Barbados Preferred Shares on June 26, 2013 and will be paid on June 28, 2013. Banro Corporationis a Canadian gold mining company focused on production from the Twangiza oxide mine and development of three additional major, wholly-owned gold projects, each with mining licenses, along the 210 kilometre long Twangiza-Namoya gold belt in the South Kivu and Maniema provinces of the Democratic Republic of the Congo.Led by a proven management team with extensive gold and African experience, Banro's plans include the construction of its second gold mine at Namoya, at the south end of this gold belt, as well as the development of two other projects, Lugushwa and Kamituga, in the central portion of the belt.The initial focus of the Company is on oxides, which have a low capital intensity to develop but also attract a lower technical and financial risk to the Company as the Company develops this prospective gold belt.All business activities are followed in a socially and environmentally responsible manner. For further information, please visit our website at www.banro.com, or contact: Naomi Nemeth, Investor Relations, +1 (416) 366-9189, +1-800-714-7938, Ext. 2802 or info@banro.com,
